THE THIRTEENTH COURT OF APPEALS

                                   13-21-00117-CV


                                 Halliburton Company
                                           v.
                                     Shawn Polak


                                  On Appeal from the
                     281st District Court of Harris County, Texas
                         Trial Court Cause No. 2021-02661


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 1, 2021